 



EXHIBIT 10.44

INGRAM MICRO INC.
EXECUTIVE INCENTIVE PLAN

     1. Purpose. The principal purpose of the Ingram Micro Inc. Executive
Incentive Plan (the “Plan”) is to provide incentives to executive officers of
Ingram Micro Inc. (the “Company”) who have significant responsibility for the
success and growth of the Company and to assist the Company in attracting,
motivating and retaining executive officers on a competitive basis.

     2. Administration of the Plan. The Plan shall be administered by the Human
Resources Committee of the Board of Directors (the “Committee”). The Committee
shall have the sole discretion to interpret the Plan; approve a pre-established
objective performance measure or measures annually; certify the level to which
each performance measure was attained prior to any payment under the Plan;
approve the amount of awards made under the Plan; and determine who shall
receive any payment under the Plan.

     The Committee shall have full power and authority to administer and
interpret the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including the Company, its shareowners and any person receiving an
award under the Plan.

     3. Eligibility. Executive officers and other key management personnel of
the Company and its affiliates shall be eligible to receive awards under the
Plan, which awards are intended to qualify as performance-based awards for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”). The Committee shall designate the executive officers and other key
management personnel who will participate in the Plan each year.

     4. Awards. The Committee shall establish annual and/or long-term incentive
award targets for participants. If an individual becomes an executive officer
during the year, such individual may be granted eligibility for an incentive
award for that year upon such individual becoming an executive officer.

     The Committee shall also establish annual and/or long-term performance
targets, which must be achieved in order for an award to be earned under the
Plan. Such targets shall be based on any one or more of the following: price of
the Company’s Class A Common Stock, shareowner return, return on equity, return
on investment, return on capital, sales productivity, sales growth, economic
profit, economic value added, net income, operating income, gross margin, sales,
free cash flow, earnings per share, operating unit contribution, achievement of
annual operating profit plans, debt level, market share or similar financial
performance measures as may be determined by the Committee. The targets may be
established on a cumulative basis or in the alternative, and may be established
on a stand-alone basis with respect to the Company or any of its operating
units, or on a relative basis with respect to any peer companies or index
selected by the Committee.

     These performance goals may be based on an analysis of historical
performance and growth expectations for the business, financial results of other
comparable businesses, and progress towards achieving the long-range strategic
plan for the business. These performance goals and determination of results
shall be based entirely on financial measures.

     The specific performance targets for each participant shall be established
in writing by the Committee within ninety days after the commencement of the
fiscal year (or within such other time period as may be required by Section
162(m) of the Code) to which the performance target relates. The performance
target shall be established in such a manner that a third party having knowledge
of the relevant facts could determine whether the performance goal has been met.

     Awards shall be payable following the completion of the applicable fiscal
year upon certification by the Committee that the Company achieved the specified
performance target established for the participant. Notwithstanding the
attainment by the Company of the specified performance targets, the

A-1



--------------------------------------------------------------------------------



 



Committee has the discretion, for each participant, to reduce some or all of an
award that would otherwise be paid to such participant. However, in no event may
a participant receive an award of more than $7,500,000 under the Plan in any
fiscal year.

     5. Miscellaneous Provisions. The Company shall have the right to deduct
from all awards hereunder paid in cash any federal, state, local or foreign
taxes required by law to be withheld with respect to such awards. Neither the
Plan nor any action taken hereunder shall be construed as giving any employee
any right to be retained in the employ of the Company. The costs and expenses of
administering the Plan shall be borne by the Company and shall not be charged to
any award or to any participant receiving an award.

     The Plan is not the exclusive method pursuant to which the Company may
establish or otherwise make available bonus or incentive payments to its
executive officers and other key employees.

     6. Effective Date, Amendments and Termination. The Plan shall become
effective on February 12, 2002 subject to approval by the shareowners of the
Company at its 2002 Annual Meeting of Shareowners. The Committee may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action shall adversely affect any rights or obligations with respect to any
awards theretofore made under the Plan.

     However, unless the shareowners of the Company shall have first approved
thereof, no amendment of the Plan shall be effective which would increase the
maximum amount which can be paid to any one executive officer under the Plan in
any fiscal year, which would change the specified performance goals for payment
of awards, or which would modify the requirement as to eligibility for
participation in the Plan.

A-2